             Case 7:17-cr-00364-CS Document 592 Filed 02/08/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                                 ORDER

TROY YOUNG,                                                           17-CR-364-21 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant Troy Young’s motion for reduction of sentence under 18

U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Doc. 577), and the Government’s

opposition thereto, (Doc. 586).

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with

one of the above. But “[n]either Application Note 1(D), nor anything else in the now-outdated

version of Guideline § 1B1.13, limits the district court’s discretion.” United States v. Brooker,
          Case 7:17-cr-00364-CS Document 592 Filed 02/08/21 Page 2 of 5




976 F.3d 228, 237 (2d Cir. 2020). “The defendant has the burden to show he is entitled to a

sentence reduction” under Section 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421,

426 (S.D.N.Y. 2020).

       On November 14, 2019, Defendant Young was sentenced principally to 180 months’

imprisonment on his convictions for racketeering conspiracy and causing death through the use

of a firearm during the commission of murder in aid of racketeering. (Doc. 483.) This sentence

was substantially below Defendant’s Sentencing Guidelines range of 360 months to life. (Doc.

484 ¶ 83.) The parties had agreed to recommend 180 months, and the Court went along with the

recommendation, in recognition of the fact that during the shootout that resulted in his

firearms/murder conviction, Defendant was himself shot, resulting in his being paralyzed from

the chest down and suffering other complications, such as an inability to regulate his body

temperature. By the Court’s calculation, Defendant has served approximately 24 months.

       A sentence reduction may be considered only if Defendant has exhausted his

administrative remedies, meaning he must have applied to the Warden of his facility and waited

at least thirty days for a response. See 18 U.S.C. § 3582(c)(1)(A). Defendant claims, with no

documentary support, that he requested a sentence reduction from the Warden at the

Metropolitan Detention Center in Brooklyn (“MDC”) approximately four to six months before

making the instant motion. The Government represents that MDC records reveal no such

request. In the absence of reliable evidence of exhaustion, I am without authority to grant a

sentence reduction. See United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020); United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States v. Roberts, No. 18-CR-528, 2020 WL

1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

       Even if I had the authority to reduce Defendant’s sentence, I would not.

                                                 2
           Case 7:17-cr-00364-CS Document 592 Filed 02/08/21 Page 3 of 5




       Defendant states that he tested positive for COVID-19 on January 15, 2021, and has been

experiencing fatigue, shortness of breath and body aches. He notes that “[s]ince high fevers

are a known COVID symptom, and since [he] cannot regulate his body temperature, he remains

at a severely heightened risk for dire consequences.” (Doc. 577 at 8.) He observes that MDC

has failed to prevent a COVID outbreak and that social distancing and other preventative

measures are impossible in prison. He reiterates that he is paralyzed, cannot regulate his

temperature, requires the use of a catheter and a daily enema to relieve himself, and is

susceptible to bed sores and infection. He further states that has suffered a burn in a hot shower,

bed sores and swelling while at the MDC.

       The Court in no way minimizes the suffering that Defendant’s paralysis and its

accompanying conditions can and do cause. But it was aware of those factors when it imposed

sentence, and in recognition of them imposed a drastically reduced sentence. They do not

warrant a different result fifteen months later.

       Defendant’s COVID diagnosis is a new fact, but happily there is no indication that

Defendant suffered a severe case. He concedes that his temperature is being monitored, (Doc.

577 at 8), does not claim to be suffering from fever, and does not suggest that he is in need of

additional treatment or what it might be.1 Now that he has been diagnosed with the disease and

seems to be weathering it,2 a sentence reduction based on the risk of contracting it no longer



       1
        Defendant’s medical records show that acetaminophen has been ordered for his
headaches, and he does not suggest that this is insufficient or inappropriate. Indeed, unless
hospitalized, COVID-19 patients in the community also generally wait out the disease with over-
the-counter medications.
       2
       Defendant’s January 15 test result came from a January 13 swab. It is now almost a
month later and the Court has not heard anything suggesting Defendant has or had a severe case.

                                                   3
          Case 7:17-cr-00364-CS Document 592 Filed 02/08/21 Page 4 of 5




makes sense. “This Court and others have declined to find ‘extraordinary and compelling

circumstances’ in cases where a defendant has a prior COVID-19 diagnosis.” United States v.

Williams, No. 11-CR-172, 2020 WL 6826740, at *6 (D. Conn. Nov. 20, 2020); see United States

v. Mateus, No. 14-CR-504, 2020 WL 5096062, at *4 (S.D.N.Y. Aug. 28, 2020) (“Put simply,

Mr. Mateus has already contracted the COVID-19 virus and recovered from it. Other courts have

denied compassionate release requests on this basis, and the Court is persuaded by their

analyses.”); United States v. Rodriguez, No. 19-CR-64, 2020 WL 4581741, at *2 (D. Conn. Aug.

10, 2020) (“A number of district courts in the Second Circuit have found an inmate’s positive

test undermines his case for compassionate release on the basis of his susceptibility to COVID-

19 because the main point of releasing an individual is to decrease the person’s chance of

contracting COVID-19.”). Further, reinfections are “vanishingly rare,”

https://www.nytimes.com/2020/10/13/health/coronavirus-reinfection.html?searchResultPosition

=1, and it appears that those who have had the disease have strong protection, see

https://www.nytimes.com/2020/11/17/health/coronavirus-immunity.html?searchResultPosition=

3.

       I thus do not find the existence of extraordinary and compelling circumstances.

       Even if I did, however, those circumstances would be outweighed by the § 3553(a)

factors. Defendant personally participated in an incredibly dangerous shootout at a crowded

party, resulting in the death of another person. He had previously been involved in two other

shootings. He committed these acts while on parole and in the service of a violent gang. His

prior juvenile and adult sentences for weapons and robbery offenses did nothing to deter him.

Defendant had a difficult childhood and has a difficult road ahead of him. He is to be

commended for keeping a clean record while incarcerated. But releasing him after serving only

                                                4
           Case 7:17-cr-00364-CS Document 592 Filed 02/08/21 Page 5 of 5




two years on a racketeering and murder charge would not begin to sufficiently account for the

seriousness of the offense, the harm to the victim or the harm to the community. It would not be

just punishment and would undermine respect for the law. In short, even if Defendant’s medical

situation rose to the level envisioned by § 3582(c)(1)(A), the § 3553(a) factors would dictate he

remain behind bars,

       For the reasons stated above, the motion is denied.3

Dated: February 8, 2021
       White Plains, New York


                                             ____________________________
                                             CATHY SEIBEL, U.S.D.J.




       3
         Defendant seeks, in the event a sentence reduction is denied, an immediate transfer to a
hospital and an order directing the Bureau of Prisons (“BOP”) to reconsider Defendants’ prison
designation of USP Coleman. But the authority to determine a sentenced prisoner’s place of
incarceration rests solely with BOP. See 18 U.S.C. § 3621 (b). In any event, I see no need for
Defendant to be hospitalized, and while I continue to believe – as I recommended at sentencing –
that a federal medical center (“FMC”) would be most appropriate designation for Defendant, he
apparently disagreed, as evidenced by his request to transfer to MDC only days after being
remanded to a medical facility. BOP’s experience with Defendant at MDC apparently convinced
it that Defendant does not need to be at an FMC, or perhaps BOP wishes to avoid the costs that
would be incurred if Defendant were sent to an FMC and again sought transfer. That said, if
Defendant personally (as opposed to his counsel) requests incarceration at an FMC and
represents that he will not seek a transfer to a regular facility, I recommend that BOP
accommodate that request, given the myriad medical issues Defendant faces.

                                                5
